Citation Nr: 0720678	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-15 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as a residual of cold injury.

2.  Entitlement to service connection for arthritis, claimed 
as a residual of cold injury.

3.  Entitlement to service connection for a circulatory 
disorder, claimed as a residual of cold injury.

4.  Entitlement to service connection for a lung disorder, 
claimed as a residual of cold injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, OK (the RO).

Procedural History

The veteran served on active duty from August 1949 to 
September 1958.  Combat service in Korea is indicated by the 
record.

The veteran filed an initial claim to entitlement to service 
connection in January 2001. This case comes to the Board of 
Veterans' Appeals (the Board) on appeal from a June 2002 
rating decision.  In that decision, the RO denied service 
connection for a skin condition, arthritis, a circulatory 
disorder and a lung disorder, each claimed as secondary to 
cold injury.  The veteran has disagreed with those denials.

Based on the veteran's request, a personal hearing was 
scheduled for the veteran before a Veterans Law Judge (VLJ) 
at the RO on November 3, 2003.  However, on October 31, 2003 
the veteran canceled the scheduled hearing.  He has not since 
made a request for another hearing and his hearing request is 
therefore considered withdrawn. 

In August 2003, the RO awarded the veteran a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities (TDIU).  He is therefore now 
receiving VA disability compensation benefits at the 100 
percent level.  Such award of TDIU does not automatically 
moot the issues on appeal.  

In March 2004, the Board remanded this case, in part, so that 
the veteran could be contacted in order to determine whether 
or not, in light of his receiving the maximum compensation 
allowable, he wished to still continue his appeal on other 
issues.  By correspondence dated May 2005 the veteran advised 
that he wished to continue his appeal.  The matter was 
therefore returned to the Board.

In June 2005, the Board remanded the issues to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) in Washington, DC for additional development.  
That development has been completed.  In September 2006 the 
AOJ issued a Supplemental Statement of the Case which 
continued to deny the veteran's claims.  The matters have 
been returned to the Board for further appellate action.  

Issues not on appeal

In its June 2005 decision, the Board denied increased 
disability ratings for service-connected residuals of cold 
injuries to both feet; and granted increased ratings for 
service connected cold injury residuals of both hands as well 
as service-connected post-traumatic stress disorder.  Those 
issues have been resolved, and they will be discussed no 
further herein.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a diagnosed skin disability exists.     

2.  The competent medical evidence of record does not include 
a diagnosis of arthritis.  

3.  The competent medical evidence of record does not include 
a diagnosis of a circulatory condition in addition to the 
previously service-connected cold injury residuals of the 
hands and feet and service-connected coronary artery disease, 
hypertension and cerebrovascular accident.  

4.  The competent medical evidence of record does not include 
a diagnosis of a lung condition.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by any 
event in service, to include cold injury.  38 U.S.C.A. 
§§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Arthritis was not incurred in or aggravated by any event 
in service, to include cold injury, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A circulatory disorder was not incurred in or aggravated 
by any event in service, to include cold injury, nor may it 
be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A lung disorder was not incurred in or aggravated by any 
event in service, to include cold injury.  38 U.S.C.A. 
§§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
variety of conditions which he claims are the result of in-
service cold injuries.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.


Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in June 2005 for certain evidentiary development, 
to include obtaining a VA medical opinion with an examination 
if deemed warranted by medical staff.  The agency of original 
jurisdiction AOJ was then to readjudicate the claim.  VA 
examinations of the veteran were completed in July 2006, and 
the claim was readjudicated in the September 2006 SSOC.   All 
remand instructions have been complied with.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

Citing Stegall and the Board's remand language stating that 
these issues "are REMANDED to the RO via the . . . AMC", 
the veteran's representative has argued that an additional 
remand of the claim is required as the readjudication of the 
veteran's claim was accomplished by the AMC and not the 
Muskogee RO.  The representative argues in essence that 
unless the matter was referred to the Muskogee RO for 
readjudication then there was not full compliance with the 
remand instructions.  

The Board notes that the definition of "agency of original 
jurisdiction" is not limited to the issuing RO, but rather 
specifically encompasses the entire Veterans Benefits 
Administration, which encompasses the AMC as well as the RO.  
See 38 C.F.R. § 20.3(a) (2006); 69 FR 53808 Sept. 3, 2004. 
The Board in fact specifically remanded this case to the 
Veterans Benefits Administration.  See the June 15, 2005 
Board remand, page 29.  The action sought by the remand 
instructions, readjudication, was accomplished by the AMC.  
This is perfectly proper.   

Moreover, even assuming for the sake of argument that 
readjudication of the claims  by the AMC rather than the RO 
constitutes an error (and the Board manifestly does not 
believe that any error in fact exists), any such error is 
non-prejudicial unless it can be shown that there was a 
deprivation of due process or failure to carry out the 
substantive actions directed by the remand.  The veteran's 
representative does not indicate that there was any lack of 
due process due to readjudication of the RO.  
The Board has considered this matter and is unable to find 
any damage to the veteran's due process rights.  It appears 
that the RO, in September 2006 SOOC provided readjudication 
at least equal to what would be expected by the RO.

Although the veteran's representative has referred to 
"intentional misinformation" purportedly provided by the 
Board, handling of this case by the AMC was hardly a secret.  
The Board specifically sent the case to the AMC.  See the 
June 2005 Board decision, page 3.  Further, the AMC contacted 
the veteran via letters on its letterhead in June 2006 and 
again in September 2006.    

Boiled down to its essence, the representative's argument is 
that the case should have gone to the RO for readjudication.  
For reasons stated above, the Board disagrees.  As an entity 
within the Veterans Benefits Administration, the AMC could 
readjudicate the claim without violating Stegall. 

Accordingly, the Board has determined that all remand 
instructions have been complied with and that an additional 
remand is not required.     

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter dated October 14, 2003.   The October 2003 letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that if he wished VA to obtain records on his 
behalf, he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.    
 
The October 2003 letter specifically notified the veteran 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  The 
letter further advised the veteran of the procedure for 
submitting additional evidence.  These requests comply with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was also provided with a thorough VCAA discussion 
in the Board's June 2005 decision.  See the June 15, 2005 
Board decision, pages 5-10.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In any event, the veteran received specific notice regarding 
degree of disability and assignment of effective date in the 
September 2006 Supplemental Statement of the Case.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.



Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records, private medical 
records and lay statements.  The Board's March 2004 remand 
was calculated, in part, to obtain additional medical 
evidence in the form of VA outpatient treatment records.  
This was accomplished. During the course of the claim, the 
veteran was accorded two VA Compensation and Pension (C & P) 
examinations, in June 2002 and July 2006.  Based upon the 
asserted inadequacy of the June 2002 examination the Board, 
in its June 2005 remand, directed that a new examination be 
provided.  Such was accomplished in July 2006.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In his 
June 2003 appeal the veteran requested a hearing before a 
member of the Board at the RO.  However, in October 2003, the 
veteran withdrew his request for a hearing, and he has not 
since requested another hearing.  See 38 C.F.R. 
§ 3.103 (2006).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

For certain chronic disorders, to include arthritis and 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty".  See 38 U.S.C.A. § 
1110 (West 2002).   A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.   See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

The veteran is seeking entitlement to service connection of a 
skin condition, arthritis, a circulatory disorder and lung 
disorder, each claimed as residuals of a cold injury.  
Essentially, the veteran contends that he has developed each 
of the above secondary to cold exposure suffered during 
combat in Korea.  It is undisputed that exposure to cold in 
fact took place; as was alluded to in the Introduction, the 
veteran is service connection for residuals of cold injuries 
to his hands and feet.  

Because the facts and circumstances surrounding each of the 
four claims are similar a common presentation of the issues 
will be presented.  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra. 

At the time of the Board's June 2005 remand symptoms of each 
of the claimed conditions had been noted including  a skin 
condition characterized by itching; a reported history of 
joint pain complaints; notations of circulatory complaints; 
and a note in the June 2002 VA examination that the veteran 
suffered from episodes of dyspnea.  However, there was not of 
record any confirmed diagnosis of any of the four claimed 
conditions, merely references to various symptoms.  Symptoms 
do not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms such as pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].  
These issues were remanded in part to determine whether or 
not there were confirmed diagnoses of any of the claimed 
conditions.  The veteran was referred for two VA medical 
examinations in July 2006. The examiners did not diagnose any 
"stand alone" condition.  

With respect to the claimed skin condition, one examiner, Dr. 
R.S., noted that the veteran was suffering from residuals of 
frostbite of the fingers and toes with no current skin 
changes.  A more detailed examination was conducted in July 
2006 by Dr. N.B. At that time, Dr. B. also concluded that the 
veteran did not suffer from any skin condition which could be 
related to a cold injury.  

Moving next to the veteran's arthritis claim, the July 2006 
examination report of Dr. N.B., which included negative x-
rays, resulted in a finding of found "no arthritis."  

There is no competent medical evidence to the contrary.  That 
is, a review of the veteran's medical records does not 
include x-rays which disclose arthritis or a diagnosis of 
arthritis based on physical examination.   

The Board is aware that certain of the veteran's VA treatment 
records indicate a "history" of degenerative joint disease 
as reported by the veteran.  However, this evidence is of no 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion].  See also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  

Accordingly, a diagnosis of arthritis is not found in the 
record; the criteria for the entitlement to service 
connection are not met as to that claim.  See Rabideau, supra  
[service connection may not be granted unless a current 
disability exists].

Concerning the veteran's claimed circulatory condition, the 
veteran has already been granted service connection for cold 
injury residuals of the hands and feet, as well as for 
hypertension, residuals of a stroke and coronary artery 
disease.  At the time of the July 2006 medical examination 
Dr. B. did not find any additional circulatory disability.  
No such disability is shown in the veteran's treatment 
records or at the time of the prior examinations.  Therefore, 
the evidence is also against a finding of a separately 
diagnosed circulatory condition apart from the conditions 
which have previously been service-connected and compensated.  
Current disability is again not shown and service connection 
cannot be granted.  See Chelte, supra.  

Finally, regarding the claimed "lung disorder", episodes of 
dyspnea were noted at the time of the June 2002 VA medical 
examination.  No underlying respiratory disability was 
diagnosed.  The July 2006 VA examination was similarly 
unsuccessful.  Dr. B. found that there was "no evidence of 
any lung disorder at present."  Again, where there is no 
diagnosed current disability, the criteria for entitlement to 
service connection are not met.  

The veteran has himself asserted that he suffers from a 
current disability characterized by each of the claimed 
conditions.  However, the evidence of record does not 
indicate that the veteran has any specialized medical 
training or knowledge which would render him competent to 
make such diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the veteran's opinion that he is 
suffering from these current disabilities is not competent 
medical evidence which may establish current disability.     

In conclusion, for the reasons set out above, Hickson element 
(1) current disability has not been met as to any of the 
claimed conditions.  In the absence of a diagnosed current 
disability, service connection cannot be established.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  

The Board will briefly address the remaining two Hickson 
elements for the sake of completeness.  As was alluded to 
above, there is no question that the veteran was exposed to 
cold during service.  Hickson element (2) has been met to 
that extent only.  With respect to element (3), in the 
absence of a current disability there can be no medical 
nexus.  Indeed, no medical nexus opinion appears of record as 
to any of the claimed disabilities. 

Accordingly, as no diagnosed condition has been established, 
the veteran's claims of entitlement to service connection of 
a skin condition, arthritis, a circulatory condition and a 
lung condition do not meet the criteria for service 
connection.  
The benefits sought on appeal are therefore denied.    


ORDER

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a circulatory disorder 
is denied.

Entitlement to service connection for a lung disorder is 
denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


